

114 S3249 IS: Keeping Our Commitment to Ending Veteran Homelessness Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3249IN THE SENATE OF THE UNITED STATESJuly 14, 2016Ms. Hirono (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend authorities relating to homeless veterans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Ending Veteran Homelessness Act of 2016. 2.Extension of authorities relating to homeless veterans (a)Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2016 and inserting 2017.
			(b)Extension of authority for homeless women veterans and homeless veterans with children
 reintegration programSection 2021A(f)(1) of such title is amended by striking 2016 and inserting 2017. (c)Extension of authority To provide referral and counseling services for certain veterans at risk of homelessnessSection 2023(d) of such title is amended by striking September 30, 2016 and inserting September 30, 2017.
			(d)Extension of authority for treatment and rehabilitation services for seriously mentally ill and
			 homeless veterans
 (1)General treatmentSection 2031(b) of such title is amended by striking September 30, 2016 and inserting September 30, 2017. (2)Additional services at certain locationsSection 2033(d) of such title is amended by striking September 30, 2016 and inserting September 30, 2017.
 (e)Extension of authority To provide housing assistance for homeless veteransSection 2041(c) of such title is amended by striking September 30, 2016 and inserting September 30, 2017. (f)Extension of authority To provide financial assistance for supportive services for very low-Income veteran families in permanent housingSection 2044(e)(1)(E) of such title is amended by striking 2016 and inserting 2017.
 (g)Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended by striking 2016 and inserting 2017. (h)Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) of such title is amended by striking December 31, 2016 and inserting December 31, 2017.